Exhibit 10.38 QBD(QS-IP)Limited PO Box 1075, Elizabeth House, 9 Castle Street, St Helier, Jersey JE4 2PQ Channel Islands March 28, 2016 The Technology Partnership plc Melbourn Science Park, Melbourn, HertfordshireSG8 6EE United Kingdom Attention:Dr. Sam Hyde, Managing Director Dear Sirs, I write with reference to the Intellectual Property Rights Agreement made between The Technology Partnership plc (“TTP”) and QBD (QSIP) Limited (“QBD-IP”) made on March 4, 2014 (the “IPR Agreement”).This letter records certain amendments to the IPR Agreement that we have agreed. By signing this letter I am agreeing to the revised terms set out in it on behalf of QBD-IP. If you agree these terms, please print and sign the PDF in the space provided and email it back to me.
